Stephens, P. J.
1. On the trial of a suit to recover for personal injuries alleged to have been received by the plaintiff from slipping and falling on the floor in the defendant’s store where the plaintiff had gone for the purpose of making purchases, caused by the alleged negligence of the defendant through its servants and agents in allowing the floor to become slick and *32unsafe for the plaintiff to walk upon, by virtue of the employees of the defendant having “spread, coated, brushed, placed, or mopped onto said floor a slick substance or oil, and in failing to notify the plaintiff or to give the plaintiff warning of the slick and unsafe condition of the floor, where it appeared from the evidence in the testimony of the plaintiff that there was a black stuff which was slick and oily on the floor which caused her to slip and fall, and where it further appeared from the evidence that there were in the store at the time, the agents and servants of the defendant who were employed to work in the store for the defendant, and that one of such agents or employees, among whose duties it was to assist in keeping the store clean, approached the plaintiff and asked her if he could wait on her, and walked “just a little ahead of her,” approximately four or five feet, and while so doing he was caused to look around and saw the plaintiff getting up from the floor, the inference is authorized that the defendant, through its servant and agent, whose duty it was to look after the floor and keep it clean, and who had preceded the plaintiff along the floor where the plaintiff slipped and fell, was negligent in not observing and knowing the condition of the floor as described by the plaintiff, and in not notifying or warning the plaintiff of such condition, and therefore failed to exercise ordinary care to keep the premises reasonably safe for the plaintiff who was lawfully therein, and that such negligence of the defendant was the proximate cause of the plaintiff’s injuries. The evidence authorized the verdict for the plaintiff.
The only special ground of the motion for new trial being but an elaboration of the general grounds, the court did not err in overruling the motion.

Judgment affirmed. Sutton, J., concurs.